DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 4 recites, inter alia, “…the bottom plate portion includes 
two first side surfaces that extend in a first direction and face in a second direction perpendicular to the first direction when seen in the direction perpendicular to the first main surface of the bottom plate portion, and 
two second side surfaces that extend in the second direction and face in the first direction, and 
the connection surface portion is disposed on a corresponding one of the first side surfaces of the bottom plate portion, and the fillet surface portion is disposed on a corresponding one of the second side surfaces of the bottom plate portion”.  (Emphasis added).
Claims 5, 12, 13, 15, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if claim 4 was rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 09/18/2020 and 04/06/2022 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al., (hereinafter Sasaki), U.S. Patent Application Publication 2018/0025831.
Regarding Claim 1, Sasaki teaches, an inductor component comprising: 
a bottom plate portion (21) that includes a first main surface and a second main surface that face each other; 
an annular core (3) that is disposed on the bottom plate portion; 
a coil (41, 42) that is wound around the core; and 
an electrode terminal (51-54) that is attached to the bottom plate portion and electrically connected to the coil, 
wherein 
the electrode terminal includes a mounting surface portion (bottom of 51-54) that is configured to connect to a mount substrate, 
the core (3) is disposed on the first main surface (top of 21) of the bottom plate portion so that an axis of the core intersects the first main surface of the bottom plate portion, and 
the mounting surface portion (bottom of electrodes 51-54) is exposed on the second main surface (bottom of 21) side of the bottom plate portion, and at least a part of the mounting surface portion (bottom of electrodes 51-54, seen in Fig. 3) overlaps the core (3) when seen in a direction perpendicular to the first main surface of the bottom plate portion.  (Sasaki: Figs. 1-4, para. [0053], [0055]).

Regarding Claim 3, Sasaki further teaches, wherein 
the bottom plate portion is substantially rectangular when seen in the direction perpendicular to the first main surface of the bottom plate portion, and the electrode terminal (51-54) is disposed at a corner of the substantially rectangular bottom plate portion.  (Sasaki: Figs. 1-4, para. [0053], [0055]).
Regarding Claim 17, Sasaki further teaches, wherein 
the bottom plate portion (21) exists between the mounting surface portion (bottom of 51-54) and the core (3) in the direction perpendicular to the first main surface of the bottom plate portion.  (Sasaki: Fig. 3, para. [0081], [0089]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6-9, 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, as applied to claims 1, 2, and 3, respectively, in view of Suganuma et al., (hereinafter Suganuma), Japanese Patent JP2000182838A.
Regarding Claim 2, Sasaki teaches a connection surface portion disposed horizontally.  (Sasaki: Figs. 1-4, para. [0053], [0055]).
Sasaki does not explicitly teach, wherein 
the electrode terminal includes 
a connection surface portion that is connected to the mounting surface portion and connected to the coil, and 
a fillet surface portion that is connected to the mounting surface portion and along which solder is to creep up, and 
the connection surface portion and the fillet surface portion are each disposed further outward, in a direction along the first main surface of the bottom plate portion, than the mounting surface portion that is exposed on the second main surface side.
However, Suganuma teaches (Fig. 2(c)), wherein 
the electrode terminal (9) includes 
a connection surface portion (longer part of 9, 91) that is connected to the mounting surface portion (bottom part of , 92) and connected to the coil, and 
a fillet surface portion (shorter part of 9, 93) that is connected to the mounting surface portion and along which solder is to creep up, and 
the connection surface portion and the fillet surface portion are each disposed further outward (91 and 93 are further outward of 92), in a direction along the first main surface of the bottom plate portion, than the mounting surface portion (92) that is exposed on the second main surface side.  (Suganuma: Figs. 1-2, para. [0013], [0015]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrode terminal of Sasaki to include the connection surface portion of Suganuma, the motivation being so the terminal is “elastically sandwiched” on the box [0015].  (Suganuma: Figs. 1-2, para. [0015]).  Therefore, the limitations of Claim 2 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 6, and similarly claim 11, the combination of Sasaki in view of Suganuma further teaches, wherein the connection surface portion (Suganuma: 91) is perpendicular to the mounting surface portion, the motivation being so the terminal is “elastically sandwiched” on the box [0015].  (Suganuma: Figs. 1-2, para. [0013], [0015]).
Regarding Claim 7, and similarly claim 14, the combination of Sasaki in view of Suganuma further teaches, wherein 
an outer peripheral surface (Sasaki: 31, 32) of the core (Sasaki: 3) extends in the direction perpendicular to the first main surface of the bottom plate portion, and a pin member (Sasaki: 411, 421) of the coil is directed in the direction perpendicular to the first main surface of the bottom plate portion, and 
the connection surface portion (Suganuma: 92) is parallel to the outer peripheral surface of the coil when seen in the direction perpendicular to the first main surface of the bottom plate portion, the motivation being so the terminal is “elastically sandwiched” on the box [0015].  (Sasaki: Figs. 1-4, para. [0053], [0055], [0064]), (Suganuma: Figs. 1-2, para. [0013], [0015]).
Regarding Claim 8, the combination of Sasaki in view of Suganuma further teaches, wherein 
the bottom plate portion (Sasaki: 21) exists between the mounting surface portion (Sasaki: bottom of electrodes 51-54) (Suganuma: 91) and the core (Sasaki: 3) in the direction perpendicular to the first main surface of the bottom plate portion, the motivation being so the terminal is “elastically sandwiched” on the box [0015].  (Sasaki: Figs. 1-4, para. [0053], [0055], [0064]), (Suganuma: Figs. 1-2, para. [0013], [0015]).
Regarding Claim 9, and similarly claim 19, the combination of Sasaki in view of Suganuma further teaches, further comprising: 
a box portion (Suganuma: 69) that covers the coil, wherein the connection surface portion (Suganuma: 91) is inserted into the box portion, the motivation being so the terminal is “elastically sandwiched” on the box [0015].  (Suganuma: Figs. 1-2, para. [0013], [0015]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Suganuma, as applied to claim 9, and further in view of Yamada et al., (hereinafter Yamada), U.S. Patent Application Publication 2013/0154780.
Regarding Claim 10, the combination of Sasaki in view of Suganuma is silent on including a protrusion on the box surface.  (Sasaki: Figs. 1-4, para. [0053], [0055]).
The combination of Sasaki in view of Suganuma does not explicitly teach, wherein 
the fillet surface portion is exposed to an outside of the box portion, 
a protruding portion is formed on an outer surface of the box portion on which the fillet surface portion is positioned, and 
the protruding portion is positioned further outward than the fillet surface portion in a direction perpendicular to the outer surface.
However, Yamada teaches (Fig. 1), wherein 
the fillet surface portion (3) is exposed to an outside of the box portion (10), 
a protruding portion (protruding portion of side surface 10c) is formed on an outer surface of the box portion on which the fillet surface portion is positioned, and 
the protruding portion is positioned further outward than the fillet surface portion in a direction perpendicular to the outer surface.  (Yamada: Figs. 1 and 2, para. [0036], [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the outer surface of the box portion of Sasaki to include the protruding portion of Suganuma, the motivation being so the terminal is “the length of the terminal 3 protruding from the side surface 10c of the magnetic core 10 can be made shorter and it is possible to achieve miniaturization of the coil component” [0056].  (Yamada: Figs. 1 and 2, para. [0056]).  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
12/10/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837